Title: To James Madison from Thomas Jefferson, [ca. 30 March] 1790
From: Jefferson, Thomas
To: Madison, James


Th: J. to mr. Madison[ca. 30 March 1790]
I forgot to take your final opinion last night as to the mode of conveying official communications from the states through the channel of the President to the two federal houses. Whether it will be best to do it


1.
by message from the presidt.
through mr. Lear?


2.
by do.
through Th: J.
appearing personally?


3 
by do.
through do.
by way of letter?


Be so good as to say what you think. I must be troublesome to you till I know better the ground on which I am placed. Indeed this consultation is by the desire of the president.
R.S.V.P.
